Title: From Thomas Jefferson to John Vaughan, 22 June 1808
From: Jefferson, Thomas
To: Vaughan, John


                  
                     Dear Sir 
                     
                     Washington June 22. 08.
                  
                  Your favor of the 15. has been duly recieved, and I am now to thank you for your kind attention to the state of my newspaper accounts in Philadelphia. being desirous of closing all these accounts with the present year, I take the liberty of remitting you 50. D. as well to replace what you have been so kind as to advance, as to pay for the Freeman’s journal to Sep. 16. when it’s year ends, and Poulson’s paper to Dec. 31. at which epochs I wish my subscriptions to cease.
                  I am now about to give you a proof of the encroaching spirit of those who recieve favors. I very often have occasion to have procured for me in Philadelphia articles which I cannot get at all, or at least not so advantageously any where as there. mr Barnes used to do this for me, on commission, while he lived in Philadelphia, but since he left it I have not been able to find any body within whose line it would be to transact such small business. being still unprovided with such a correspondent, I am induced by your kindness to trouble you with the execution of a particular commission, that of procuring for me 250. ℔ of white lead, ground in oil, to be addressed & forwarded to Messrs. Gibson & Jefferson merchts. in Richmond. the moment you can inform me of it’s cost, I will remit it in time to prevent your having to make any advance, for I suppose a credit of some days can always be indulged, and 30. days would always suffice for me, as I am in the habit of settling all my money matters at a fixed period in every month. I have not yet recieved or heard of Dr. Wistar’s books. I expect himself here on the 27th. I salute you with great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               